Citation Nr: 1508230	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back condition


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy at least from November 1989 to September 1993 and from November 2002 to June 2003.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, as support for this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the electronic (Virtual VA) portion of the claims file, so of record.  Because this appeal was processed partially using the Virtual VA paperless claims processing systems, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The claim requires further development before being decided on appeal, so the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has two DD Form 214s in his claims file, indicating he had active duty military service in the Navy at least from November 1989 to September 1993 and from November 2002 to June 2003.  However, his claims file also shows that he at least had additional service in the Reserves.  In a July 2003 submission to VA, he indicated that he had been recalled to active duty in support of Operation Enduring Freedom from November 2002 to May 2003.  In July 2006, he called VA and stated that he wanted to reinstate his payments because he had been discharged from the Reserves in May 2006.

The Veteran's service treatment records (STRs) show treatment for low back pain in August 1996 and a separation physical examination in July 1997.

The Veteran had a periodic physical in September 2003, the report of which did not mention any recurrent back problems in the 2807-1 history section.  The examination, itself, also was unremarkable for any then current back problems, and he was found fit for duty.  

The Veteran's private treatment records show that he saw Dr. S.R. in consultation in February 2002 for back pain that had lasted three weeks with no precipitating injury.  It was additionally noted that the Veteran said he had experienced back pain while in the military.  Dr. S.R. diagnosed spondylitis.  Department of Corrections December 2004 notes show the Veteran came in for evaluation of low back pain after stepping on a branch to break it up.  The diagnosis was acute low back pain without radiculopathy.  

The lack of clarity in the Veteran's military service dates and the fact that he was seen for low back pain by a military doctor in at least 1996 and by private physicians in 2002 and 2004, both before and after active military service, necessitates clarification of his periods of qualifying service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Confirm the circumstances of the Veteran's active military service, including verifying his dates of service.  To this end, ask that he identify, with as much specificity as possible, each unit to which he was assigned and the dates of those assignments.  Determine whether that service was active duty (AD), active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) while serving in the Navy or any other branch of service or Reserves, and, to the extent feasible, provide the dates for each period of service.  In this endeavor attempt to obtain his Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain these additional records.  All attempts to obtain this information, and all responses received, must be documented in the claims file. 

2.  Upon completion of that development, schedule a VA compensation examination to determine the current nature and likely etiology of the Veteran's claimed low back condition.  The claims folder must be made available to the examiner in conjunction with the examination and should include a list of his actual periods of AD, ACDUTRA, and INACDUTRA.  The report must indicate whether the claims file, including a complete copy of this remand, was reviewed.  Based on the examination and review of the record, the examiner is asked to provide a medical opinion on the likelihood (very likely, as likely as not, or unlikely) that any current low back condition (1) initially manifested during a qualifying period of service or to a compensable degree within one year after any period of qualifying service.

In making this critical determination, the examiner is advised that service connection is permissible for disability due to disease or injury incurred in or aggravated by AD and ACDUTRA, but only for disability due to injury, not also disease, incurred in or aggravated by INACDUTRA.  Also, the one-year grace period mentioned above allowing for initial manifestation of disability such as arthritis to a compensable degree, to in turn warrant presuming it was incurred in service, only applies to AD, not also ACDUTRA and INACDUTRA.  The presumptions of soundness and aggravation also do not apply to ACDUTRA and INACDUTRA.

It therefore is essential the examiner discuss the underlying rationale of this opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be offered without resorting to mere speculation, the examiner should so state, but even more importantly provide discuss of why a more definitive response is not possible or feasible.

3.  Then, after completing any other necessary development, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

